Citation Nr: 1423536	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-48 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include schizophrenia.  

2.  Entitlement to service connection for schizophrenia.  

3.  Entitlement to service connection for an acquired psychiatric disorder, other than schizophrenia. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from January 1979 to March 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In Clemons v Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board has re-characterized the psychiatric issues on appeal as entitlement to service connection for schizophrenia and an acquired psychiatric disorder other than schizophrenia.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

In May 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's claims file.  At the hearing, the Veteran agreed to waive RO consideration of medical evidence he intended to submit after the hearing.  In June 2012, the Veteran submitted medical evidence.  Based on the waiver, the Board may properly consider such newly received evidence.  38 C.F.R. § 20.1304 (2013).  

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

The issue of entitlement to service connection for an acquired psychiatric disorder other than schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1996 rating decision, the RO denied a claim to reopen a previously denied claim for service connection for a nervous condition due to the lack of a submission of new and material evidence.  The Veteran did not appeal.  

2.  The evidence received since the February 1996 rating decision was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The Veteran has a current medical diagnosis of schizophrenia which has been linked by competent evidence to active military service.


CONCLUSIONS OF LAW

1.  The February 1996 rating decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.110 (2013).

2.  The evidence received since the February 1996 rating decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  Resolving all reasonable doubt in the Veteran's favor, an acquired psychiatric disorder was incurred in or caused by his military service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder and that service connection for schizophrenia is warranted.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

II.  Application to Reopen Based on New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).  Final decisions will not be reopened unless new and material evidence is presented or secured with respect to a claim which has been disallowed.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran has an extensive history of claims to reopen his previously denied claim for service connection for a nervous condition.

In July 1979, the Veteran filed a claim for entitlement to service connection for a nervous condition which was denied in a December 1979 rating decision.  The rating decision indicated that there was no evidence of complaints, treatment or diagnosis of any nervous condition in service.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the rating decision became final.

In an August 1983 statement, the Veteran requested a hearing on the December 1979 rating decision.  An August 1983 letter informed him that December 1979 rating decision was final and that new and material evidence was needed to reopen the claim.  

In February 1984 and January 1987, the Veteran again submitted claims to reopen his claim for entitlement to service connection for a nervous condition.  In a March 1987 rating decision, the RO reopened the claim and denied the claim on its merits.  Within a year of the March 1987 rating decision, the Veteran submitted a statement requesting reconsideration.  A subsequent September 1988 rating decision denied the claim on the merits, citing lack of evidence of psychiatric symptoms in service.  The Veteran filed a notice of disagreement in December 1988.  A statement of the case was issued in December 1988 and the Veteran perfected his appeal in January 1989.  In a May 1990 Board decision, the Board denied the claim for entitlement to service connection due to lack of complaints or treatment for an acquired psychiatric disorder in service.  

In October 1995, the Veteran filed another claim to reopen his previously denied claim for service connection for a nervous condition.  In a February 1996 rating decision, the RO denied a claim to reopen the previously denied claim for service connection for a nervous condition due to lack of new and material evidence.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the February 1996 rating decision is final.  

Since the previous denial, the Veteran submitted: (1) lay statements from his mother and sibling which attested to the Veteran's behavior immediately after discharge; (2) lay statements from himself which state that the Veteran suffered an injury at the hand of his sergeant which precipitated his mental breakdown (3) VA treatment records from January 2008 through April 2009 which show mental health treatment including a problem list which lists PTSD; (4) private treatment records from Central State Hospital and Southern Virginia Mental Health Institute which show treatment for schizophrenic episodes and schizoaffective disorder; and (5) Social Security Administration (SSA) disability records.  He also testified during the Decision Review Officer hearing that his physicians told him his psychiatric disorder was related to service.  As this evidence was not previously submitted to agency decisionmakers, it must be considered new evidence.  

The Board further finds that the evidence, presuming the credibility thereof for reopening purposes, is not only new, but also material.  The lay evidence shows that the Veteran had problems with his mental health during service, which was the basis for the previous denials.  

It is noted that copies of the Veteran's service personnel records were associated with the Veteran's claims folder in June 1989.  As these are not relevant to the Veteran's claim 38 C.F.R. § 3.156(c) is not applicable to his claim.

Accordingly, the Veteran's claim for service connection for an acquired psychiatric disorder is reopened.  

III.  Service Connection for Schizophrenia

In order to obtain service connection under 38 U.S.C.A. § 1131 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.303(a) (2013) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Here, the evidence indicates that the Veteran has a current psychiatric disability - namely schizophrenia (residual type).  A June 2012 letter from Dr. C.M. indicates that the Veteran suffers from schizophrenia (residual type).  Therefore, the Veteran meets the first element required for entitlement to service connection.  

The evidence of record is divided with regard to the issue of whether the Veteran experienced psychiatric symptoms during service.  A March 1979 personnel record states that the Veteran was being discharged after 1 month and 23 days by reason of unsuitability.  Specifically, the record states that the Veteran is "an immature, undisciplined, unmotivated, apathetic, childish and mentally dull 18 year old recruit who cannot adapt to the demand of recruit training."  He was found to have a character and behavior disorder.

On the other hand, the Veteran has offered lay evidence that states that he injured his right little finger after his sergeant jumped on a foot locker while his hands were inside.  See Veteran's VA Form 21-0781, April 2009.  He states that although he wanted to retaliate, he fought the urge for fear of being disciplined.  He states that his finger was treated at the infirmary and that the incident affected his mental state.  There is further medical evidence that the Veteran was treated in July 1979 - four months after discharge - at Central State Hospital where he reported that he had been having nervous problems in service.  

In considering this evidence, the Board notes that VA adjudicators are directed to assess both medical and lay evidence when deciding disability compensation claims.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In this matter, the Board finds the Veteran competent to attest to what his experiences were during service, and any symptoms he may have experienced related to his mental state.  The Veteran's state of mind and his subsequent behavior are observable symptoms which the Veteran can offer.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Further, the Veteran reported complaints of his mental health shortly after service and indicated that the symptoms started in service.  The Board finds his accounts to be credible.  Therefore, the Veteran meets the second element required for entitlement to service connection.  

After carefully reviewing all the evidence, the Board finds that the evidence shows that the Veteran's schizophrenia is related to service.  There is competent and credible medical and lay evidence which weighs in favor of the claim for service connection.  

The Veteran has been treated for mental health issues consistently since being discharged from service.  He has been treated at four different private facilities and VA facilities for the last thirty years.  

He submitted SSA disability records which indicate that the Veteran's mental health issues have affected his ability to work since June 1979.  The records also include reports that his mother noticed changes in his mental state since the Veteran was discharged from service.  

The Veteran submitted a February 2010 letter from his mother who wrote that after the Veteran was discharged from active service, he was "afraid, anxious, dangerous and disruptive."  She stated that the Veteran would experience nightmares about drill instructors attacking him and he would get into fights with his siblings.  Also, the Veteran would suffer from periods of depression, anxiety and panic attacks.  

The Veteran also contends that prior to entering service he did not have mental health issues.  He states that the incident where the drill instructor jumped on his fingers caused his psychiatric symptoms.  He claims that this incident has caused his rage and mental health issues.  

A June 2012 letter from Dr. C.M., a VA clinical psychologist, states that the Veteran suffers from schizophrenia (residual type) and that the event with the sergeant during boot camp "helped promote his initial psychotic break . . . [h]is ongoing focus on the event is a manifestation of his thought disorder grossly [a]ffecting his ability to function well socially, interpersonally and occupationally."  

The Board finds Dr. C.M.'s medical opinion to be probative in value.  Although he did not have the benefit of the Veteran's service treatment record, he relied on the Veteran's account of the in-service injury, which the Board finds credible, and his medical expertise in developing his opinion.  Further, Dr. C.M. indicated in his letter that he had met with the Veteran 7 times before.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  There is no competent evidence to refute this medical opinion.

Also, the Veteran has reported credible continuity of symptoms from the time of the in-service incident until well after service.  Given the credible lay evidence, and the favorable medical opinion linking the Veteran's current disability to his in-service incurrence, the Board finds that service connection is warranted.  

	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for an acquired psychiatric disorder having been submitted, the claim to reopen is granted.  

Entitlement to service connection for schizophrenia is granted. 


REMAND

A VA diagnosis list indicates that the Veteran was diagnosed with PTSD by Dr. K.C.  However, there are no records from Dr. K.C. associated with the claims folder which detail this diagnosis.  As there is evidence of missing VA treatment records, they should be obtained on remand.  

The Veteran indicated that he has been treated at the Cincinnati VA Medical Center (VAMC) since 1982.  See February 2010 Statement in Support of Claim.  The earliest records from Cincinnati VAMC are from 1987.  The RO should attempt to obtain any records dated prior to 1987 on remand.  

The Veteran indicated that he received treatment at Patrick Henry Mental Health Center.  The RO's letter requesting the Veteran's medical records from Patrick Henry Mental Health Center (Patrick Henry) was returned as undeliverable, however, SSA records include records from Patrick Henry.  As it is unclear whether there are outstanding records from this facility, the Veteran should be provided with the opportunity to identify the correct address.  

The most recent VA treatment records are dated September 2010.  As the Veteran appears to regularly seek treatment at the VA, all recent VA treatment records should be obtained and associated with the claims file, while the case is in remand status.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that the request for records from Patrick Henry Mental Health Center was returned as undeliverable.  If the Veteran identifies another address, attempt to obtain any records from that facility that are not already of record.  

2.  Obtain and associate with the claims file all pertinent medical records from Cincinnati VAMC from 1982-1987.  

3.  Obtain and associate with the claims file all pertinent VA medical treatment records not already of record, including those from Dr. K.C. pertaining to any diagnosis or treatment of PTSD.  (The Veteran mentioned at an April 2009 Mental Health appointment that Dr. K.C. is his primary care provider.)

4.  If, after making reasonable efforts to obtain any outstanding records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

5.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


